Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Currently there are no recognized generic claims to the following patentably distinct species:
Species I, Figs. 1-5: FIG. 1, FIG. 2, FIG. 3, and FIG. 4 illustrate cross-sectional views of structures obtained during carrying out a method of manufacturing a component carrier with an embedded component, shown in FIG. 5, according to an exemplary embodiment of the invention. 
Species II, Figs. 7-12: FIG. 7, FIG. 8, FIG. 9, FIG. 10 and FIG. 11 illustrate cross-sectional views of structures obtained during carrying out a method of manufacturing a component carrier with an embedded component, shown in FIG. 12, according to another exemplary embodiment of the invention. Referring to FIG. 9, a further electrically insulating layer structure 164 (such as a prepreg sheet) is laminated on the upper main surface of the structure shown in FIG. 9. Due to the curing of the resin material of the further electrically insulating layer structure 164 (by the application of pressure and/or heat) the material of the further electrically insulating layer structure 164 re-melts and becomes flowable so as to fill the gaps 122 until it re-solidifies after completion of a cross-linking process. According to FIG. 10, temporary carrier 120 is now removed since the component 102 is now fixed in place due to the resin filling of the gaps 122 as a result of the lamination process described referring to FIG. 9. The structure of FIG. 11 is then obtained by a metallization and contacting procedure. The component carrier 100 according to FIG. 12 has electrically conductive contacts 166 formed in an upper portion of the component carrier 100. These electrically conductive contacts 166 are formed at laterally adjacent portions of the component 102, i.e. extending through the further electrically insulating layer structure 164 connected by the procedure described above referring to FIG. 9.
Species III, Figs. 13-19: FIG. 13, FIG. 14, FIG. 15, FIG. 16, FIG. 17, FIG. 18 and FIG. 19 illustrate cross-sectional views of structures obtained during carrying out a method of manufacturing component carriers with embedded component according to exemplary embodiments of the invention. According to FIG. 13, a stack 104 is shown which is configured as a core covered with patterned copper layers on both opposing surfaces thereof. As can be taken from FIG. 14, the core with the cavity 118 is attached to temporary carrier 120. Component 102 with dielectric layer 112 on a lower main surface thereof is placed in the cavity 118 and is attached face down (i.e. with pads 110 oriented downwardly) to the sticky tape forming the temporary carrier 120. According to FIG. 14, the further build-up is accomplished by lamination of a further electrically insulating layer structure 164, such as a prepreg sheet, and a further electrically conductive layer structure 168, for instance a copper foil. In contrast to this, the further build-up established according to FIG. 15 is carried out by lamination of only a resin or prepreg sheet as further electrically insulating layer structure 164. FIG. 16 shows the result of the lamination procedure according to FIG. 14, whereas FIG. 17 shows the result of the lamination procedure according to FIG. 15. FIG. 18 shows a component carrier 100 (or a preform thereof) obtained by removing the temporary carrier 120 from the structure shown in FIG. 16. FIG. 19 shows a component carrier 100 (or a preform thereof) ac-cording to another exemplary embodiment of the invention obtained by removing the temporary carrier 120 from the structure shown in FIG. 17.
Species IV, Figs. 20-24: FIG. 20, FIG. 21, FIG. 22, FIG. 23 and FIG. 24 illustrate cross-sectional views of structures obtained during carrying out a method of manufacturing a component carrier with an embedded component according to another exemplary embodiment of the invention. FIG. 20 shows, see reference numeral 170, how liquid adhesive 161 is applied in gaps 122 between the component 102 and the stack 104. As can be taken from FIG. 21, such liquid adhesive 161 may be applied not only in the gaps 122, but also underfill voids at a lower side of the component 102 as well as covers the component 102 on an upper side. FIG. 22 shows the result of the application of the liquid adhesive 161 after curing. Furthermore, the temporary carrier 120 has meanwhile been removed from the lower main surface of the build-up shown in FIG. 21. can be taken from a detail shown in FIG. 23, laser vias have now been formed in the lower main surface of the shown layer structure, wherein these laser vias form frustoconical openings 116 extending from an exterior main surface of the shown structure up to the previously covered pads 110 of the component 102. By taking this measure, the pads 110 are partially exposed. The component carrier 100 according to the detail illustrated in FIG. 24 can be obtained by filling the openings 116 with an electrically conductive material such as copper, thereby forming the electrically conductive contacts 114. This may be accomplished by a plating process.
Species V, Figs. 25-29: FIG. 25, FIG. 26, FIG. 27, FIG. 28 and FIG. 29 illustrate cross-sectional views of structures obtained during carrying out a method of manufacturing a component carrier with an embedded component according to still another exemplary embodiment of the invention. Referring to FIG. 25, the component 102 is already provided with the openings 116 at the point of time of embedding the component 102. As shown in FIG. 25, the dielectric layer 112 of the component 102 is inserted in a cavity 118 of a stack 104 and is attached on a sticky surface of a temporary carrier 120 closing the cavity 118 on a bottom side. The dielectric layer 112 on the component 102 is already foreseen with through-holes or openings 116 extending up to the pads 110 of the component 102. FIG. 26 shows the result of the described pick-and-place assembly. In order to obtain the structure shown in FIG. 27, a further electrically insulating layer structure 164 is laminated to an upper main surface of the structure shown in FIG. 26. Thereby, also the gaps 122 are filled with resin material or the like. The structure shown in FIG. 28 may then be obtained by removing the temporary carrier 120. The pads 110 are thereby exposed towards the electronic environment, since the openings 116 are now exposed. The openings 116, which may be photovias, may therefore allow an access to the component 102 without the need of attaching a further electrically insulating layer structure to the lower main surface of FIG. 28. The component carrier 100 shown in FIG. 29 can be obtained by plating electrically conductive material such as copper on a lower main surface of the structure shown in FIG. 28. As a result, the openings 116 are filled with copper material or the like, thereby forming electrically conductive contacts 114. If desired, the electrically conductive layer structures 108 forming the upper and lower main surfaces, respectively, of the component carrier 100 according to FIG. 29 may be patterned.
Species VI, Figs. 30-35: FIG. 30, FIG. 31, FIG. 32, FIG. 33, FIG. 34 and FIG. 35 illustrate cross-sectional views of structures obtained during carrying out a method of manufacturing a component carrier with an embedded component according to another exemplary embodiment of the invention. Referring to FIG. 30, a bottom of the component 102 is placed on a flat main surface of temporary carrier 120. The component 102 is embedded between the layer structures 106, 108 on top and the temporary carrier 120 on bottom. More specifically, the embedding comprises pressing the component 102 into the layer structure 106 (which may be a resin or prepreg sheet). As shown in FIG. 30, the component 102 with the already applied dielectric layer 112 is hence placed between temporary carrier 120 on the lower side and electrically insulating layer structure 106 as well as electrically conductive layer structure 108 (such as a copper foil) on an upper side. The electrically insulating layer structure 106 may be an at least partially uncured layer structure, for instance a prepreg layer. In order to obtain the layer structure shown in FIG. 31, the constituents according to FIG. 30 may be connected by lamination, in particular the application of pressure and/or heat. The integral body shown in FIG. 31 is thereby obtained. During this process, the component 102 with the dielectric layer 112 on the lower main surface thereof is pressed into the electrically insulating layer structure 106 and is thereby embedded. In order to obtain the structure shown in FIG. 32, the temporary carrier 120 may be removed from a lower main surface of the structure shown in FIG. 31. FIG. 33 shows a detail of the structure shown in FIG. 32. As can be taken from FIG. 34, the structure shown in FIG. 33 may then be made subject to a patterning procedure for forming the openings 116 extending through the dielectric layer 112 up to the pads 110, for instance by laser processing. By taking this measure, the pads 110 of the component 102 are exposed. In order to obtain the component carrier 100 according to FIG. 35, the lower main surface of the structure shown in FIG. 34 is made subject to a metal deposition procedure. Thereby, the openings 116 are filled with metallic material, preferably copper, thereby forming electrically conductive contacts 114. By such a plating procedure, also the lower main surface of the stack 104 may be covered with electrically conductive material.
 Species VII, Figs. 36-42: FIG. 36, FIG. 37, FIG. 38, FIG. 39, FIG. 40, FIG. 41 and FIG. 42 illustrate cross-sectional views of structures obtained during carrying out a method of manufacturing component carriers with embedded component according to other exemplary embodiments of the invention. Removing material from the upper main surface of the structure shown in FIG. 38 allows obtaining the component carrier 100 as shown in FIG. 39. FIG. 40 shows a detailed view of a portion of the structure of FIG. 38. FIG. 41 shows a detail of the structure shown in FIG. 39. In order to obtain the component carrier 100 shown in FIG. 42, a (for instance copper) plating procedure can be carried out. The plated electrically conductive material fills the openings 116 to thereby form electrically conductive contacts 114. Also, the upper and the lower main surface of the component carrier 100 of FIG. 42 is covered with electrically conductive material such as copper as a result of the described plating procedure.
Species VIII, Figs. 43-45: FIG. 43, FIG. 44 and FIG. 45 illustrate cross-sectional views of structures obtained during carrying out a method of manufacturing a component carrier with an embedded component according to yet another exemplary embodiment of the invention. In this embodiment, copper pillars are used as electrically conductive contacts 114. From the beginning of the described process onwards, the component 102 with the dielectric layer 112 is already provided with the copper pillars as electrically conductive contacts 114 extending through the dielectric layer 112. In other words, the copper pillars already form part of the components 102 at the point of time before embedding the component 102 in stack 104. Referring to FIG. 43, the described component 102 is placed between a temporary carrier 120 located on a bottom of the component 102 and an arrangement of layer structures 106, 108 located above the component 102. The layer structures 106, 108 are composed of an uncured electrically insulating layer structure 106 (for instance a prepreg layer) and an electrically conductive layer structure 108 (such as a copper foil). The structure in FIG. 44 can be obtained by connecting the constituents shown in FIG. 43 by lamination followed by a removal of the temporary carrier 120. FIG. 45 shows the result of a plating or a further lamination procedure applied to the structure of FIG. 44. As a result, both opposing main surfaces of the structure shown in FIG. 44 are covered by electrically conductive material such as copper. It is possible that the structure 100 according to FIG. 45 is further processed, for instance patterned.
Species IX, Figs. 46-47: FIG. 46 and FIG. 47 illustrate plan views of structures obtained during carrying out a method of manufacturing a component carrier with an embedded component according to an exemplary embodiment of the invention. FIG. 46 shows a plan view of a component 102 with a dielectric layer 112 and openings 116 for contacting pads 110 (not shown in FIG. 46). In the shown embodiment, the dielectric layer 112 is provided as a doped material with an electrically insulating matrix and an additive comprising a metal compound in the matrix. Such a component 102 may be used with both a coreless manufacturing process as well as with a manufacturing process using a core. After an embedding procedure of the component 102 shown in FIG. 46 in a stack 104, and now referring to FIG. 47, a surface portion or trajectory of the dielectric layer 112 may be selectively processed by a laser beam (not shown) to thereby locally remove material of the electrically insulating matrix while simultaneously locally activating the additive for promoting subsequent metal deposition. By this activation, it becomes possible to subsequently selectively deposit metallic material (such as copper) on the locally activated additive only. As a result, electrically conductive traces 182 may be formed for establishing a desired electric contact task. In the shown embodiment, the electrically conductive traces 182 are also electrically coupled with the electrically conductive contacts 114 in the previous openings 116 for establishing an electric contact with the pads 110. It is also shown in FIG. 47 that also an electrically insulating layer structure 106 of the stack 104 may be provided as a doped material with an electrically insulating matrix and an additive comprising a metal compound in the matrix. By taking this measure, the electrically conductive traces 182 may be formed partially on the dielectric layer 112, and partially on the electrically insulating layer structure 106.
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there are no recognized generic claims.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The species require a different field of search (e.g., searching different classes/subclasses or electronic resources or non patent language, or deploying different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAHED AHMED/
Primary Examiner, Art Unit 2813